UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09123 AMIDEX Funds, Inc. (Exact name of registrant as specified in charter) 970 Rittenhouse Road Eagleville, PA19403 (Address of principal executive offices) (Zip code) Matrix 360 Administration LLC 4520 Main Street, Suite 1425 Kansas City, MO64111 (Name and address of agent for service) Registrant's telephone number, including area code:888.876.3566 Date of fiscal year end:05/31/2014 Date of reporting period: 08/31/2013 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: AMIDEXTM Funds, Inc. AMIDEX35TM ISRAEL MUTUAL FUND SCHEDULE OF INVESTMENTS August 31, 2013 (Unaudited) Shares Fair Value ISRAEL – 52.22% COMMON STOCK – 52.22% Banks- 17.12% Bank Hapoalim BM $ Bank Leumi Le-Israel BM * First International Bank of Israel Ltd. Israel Discount Bank Ltd. * Mizrahi Tefahot Bank Ltd. Chemicals – 6.00% Israel Chemicals Ltd. Computers – 0.40% LivePerson, Inc. * Diversified Holdings – 6.86% Delek Group Ltd. Israel Corp. Ltd. * Food – 5.65% Osem Investments Ltd. Strauss Group Ltd. Insurance- 4.05% Harel Insurance Investments & Financial Services Ltd. Migdal Insurance & Financial Holdings Ltd. Oil & Gas – 3.02% Oil Refineries Ltd. * Paz Oil Co. Ltd. * Real Estate – 4.79% Azrieli Group Ltd. Gazit-Globe Ltd. The accompanying notes are an integral part of these schedule of investments. AMIDEXTM Funds, Inc. AMIDEX35TM ISRAEL MUTUAL FUND SCHEDULE OF INVESTMENTS August 31, 2013 (Unaudited) Shares Fair Value ISRAEL – 52.22% (continued) COMMON STOCK – 52.22% (continued) Telecommunications – 4.33% Bezeq Israeli Telecommunication Corp. Ltd. $ TOTAL COMMON STOCK – ISRAEL (Cost $4,536,757) TOTAL ISRAEL (Cost $4,536,757) UNITED STATES –47.65% COMMON STOCK – 47.06% Aerospace & Defense – 2.89% Elbit Systems Ltd. Computers – 0.73% Electronics for Imaging, Inc. * Electric – 1.88% Ormat Technologies, Inc. Household Products & Wares – 1.04% SodaStream International Ltd. * Pharmaceuticals – 12.25 % Taro Pharmaceutical Industries Ltd. * Teva Pharmaceutical Industries Ltd. - ADR Semiconductors – 1.65% Mellanox Technologies Ltd. * Software – 14.32% Check Point Software Technologies Ltd. * VeriFone Systems, Inc. * Verint Systems, Inc. * Telecommunications – 10.60% Amdocs Ltd. Cellcom Israel Ltd. NICE Systems Ltd. - ADR Wireless Telecommunication Services – 1.70% Partner Communications Co., Ltd. - ADR TOTAL COMMON STOCK – UNITED STATES (Cost $5,652,499) The accompanying notes are an integral part of these schedule of investments. AMIDEXTM Funds, Inc. AMIDEX35TM ISRAEL MUTUAL FUND SCHEDULE OF INVESTMENTS August 31, 2013 (Unaudited) Shares Fair Value UNITED STATES – 47.65% (continued) SHORT-TERM INVESTMENTS - 0.59% Fidelity Institutional Money Market Fund, 0.01% ** (Cost $70,976) $ TOTAL UNITED STATES (Cost $5,723,475) $ TOTAL INVESTMENTS (Cost $10,260,232) – 99.87% $ OTHER ASSETS LESS LIABILITIES, NET – 0.13% NET ASSETS - 100.00% $ * Non-income producing security. ** Rate shown represents the rate at August 31, 2013, is subject to change and resets daily. ADR
